DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Claim 1, the lone independent claim, contains subject matter that does not enable one of ordinary skill in the art to make or use the invention as claimed. Claim 1, as amended, recites :
“…taking at least three readings of the composite weight from the at least one weight sensor; determining that each of the at least three readings of the composite weight are: within a range of values, the range of values based on forces the at least one weight sensor would experience while measuring the container and the contents of the container bearing down on the at least one weight sensor; and taken in a sequence within a defined period of time; and storing a composite weight value based on the at least three readings of the composite weight.”
The examiner does no find anything in the specification that defines how the determining of the three readings are within a range of values. With respect to finding a range of values, the specification states as follows:
“At 635, three readings, for example, may be taken within 0.2 seconds. The process may continue at 640, where a determination may be made if the measurements are within a specific range of values. The range may be determined by anticipating the forces the weight sensor would experience in normal operation. If the determination is negative, the process may continue at 655. At 655 a determination may be made based on how many attempts to obtain a reading have been made for the current load bearing sequence. If the number of attempts is greater than a specific number, for example five, then the process may continue at 660. Otherwise, the process may return to state at 630. If the determination at 640 is positive, the process may continue at 645, where the largest value difference in the readings obtained at 635 is computed. A determination may be made if the computed value difference is less than a predetermined amount. This may indicate that the measurement was reliable. “

	From this part of the specification, it is not clear how one of ordinary skill in the art can determine a range of values based upon expected forces on the weight sensor during normal operation .A weight sensor, during normal operation, makes weight 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
With respect to the case of the present invention, when considering the possibility of any possible weight of a container, there is little to no predictability to what 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reasoning applied in the rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The present rejection does not contain a prior art rejection, but that is in not meant as an indication of any allowable subject matter in the present application.  The current 35 USC 112 issues in the claims actually present an issue with performing an adequate and proper search of the claims in relation to the prior art as it is difficult at this time to determine precisely what the invention is truly doing and how. Should the applicant amend the claims to resolve these issues, then a new search will be conducted and if at that time similar prior art is found and a prior art rejection is made, 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



March 1, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861